DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1 and 9, the prior art of record fails to disclose or reasonably suggest, a dual mode detection method and a dual mode detection controller, comprising of determining a ratio of neutron to X-ray differential cross sections of an inspected object, according to X-ray object detection data, X-ray object-free detection data, neutron object detection data, and neutron object-free detection data.
The closest art of record teaches the following;
With regards to claim 1, Armistead (US 5,838,759) discloses an inspection method (col. 2; lines 58-60 teaches that the inspection process is a two-tiered approach wherein the X-ray imaging is in a scanning mode. This implies dual-modes.)  which combines X-ray imaging and photoneutron probing for detecting contraband (col. 1; lines 13-17), comprising:  
determining key elemental ratios (col. 1; lines 55-57), according to X-ray object detection data (col. 7; lines 16-20), neutron object detection data (col. 7; lines 32-37),; and
determining a substance type of the inspected object (col. 7; lines 37-42).
Armistead does not disclose;
determining a ratio of neutron to X-ray differential cross sections of an inspected object;
obtaining X-ray object-free detection data,
obtaining neutron object-free detection data; and 
determining a substance type of the inspected object according to a correspondence between the ratio of neutron to X-ray differential cross sections of the inspected object and the substance type.
In the same field of endeavor, Sowerby et al. (US2006/0093088) (“Sowerby”) discloses radiographic equipment for the detection of concealed articles, substances and materials [0001]. Sowerby teaches of distinguishing inorganic and organic materials based cross section ratio images between pairs of mass attenuation coefficient images from sources of neutron and X-rays. The reference further teaches that cross section ratio images are independent of the mass of the object [0046][0047][0048]. The reference further disclose utilizing two cross-section ratios between 2.45 MeV neutron/14 MeV neutron cross-sections versus 14 MeV neutron/X-ray cross-sections  for the determination of substances (Explosives, Drugs Misc.)([0069]; Fig. 11).
In view of Sowerby, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify the method of Armistead to gain a method of determining a substance based on the  ratios between neutron and  X-ray  cross sections of the inspected object and the substance types. The motivation is to utilize cross section ratios of neutron and x-rays for identifying a substance. Identification of substances utilizing cross section ratio images are independent of the mass of the object.
Neither Armistead nor Sowerby discloses obtaining X-ray object-free detection data and obtaining neutron object-free detection data.
Gozani et al. (US 2014/0321588)(“Gozani”) discloses systems and methods for detecting specific classes of materials in transmission images and clearing or confirming their presence [0004]. Gozani discloses a controller that causes an area external to, but proximate to, a suspect area to be scanned to generate a background signal and a processor subtracts said background signal from a signal generated by scanning the suspect area [0036][0124].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884